Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
Filed 06/15/21   Case 21-11542   Doc 1
